[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER
The defendants are not to alienate, encumber or otherwise convey the following described premises until the further order of the court.
    A certain piece or parcel of land together with the buildings thereon, situated in the City of Shelton, County of Fairfield and State of Connecticut, being known and designated as Lot Number 4, on a certain map entitled "Section 1 Twin Brook Estates, owned by Howard E. Schallbruch, Shelton, Connecticut, Scale 1" 60', dated March 10, 1960, revised April 21, 1961", which said map was prepared by Richard J. Nowakowski, Land Surveyor and is on file in the Shelton Town Clerk's Office in Volume 5, Page 218 of the Maps Books. According to said map, premises are further bounded described as follows:
NORTHERLY:    By Lot No. 5, as shown on said map, 267.0 feet;
    EASTERLY:     By land now or formerly of Howard E. Schallbruch, 150 feet;
SOUTHERLY:    By Lot No. 1 on said map, 267.0 feet; and CT Page 3103
    WESTERLY:     By Twin Brook Drive, as shown on said map, 150 feet.
Plaintiffs are to provide defendants' counsel with copies of all medical bills and physicians' reports by April 2, 1993, together with any other documentation as to lost wages or other claimed damages.
The matter is set down for pretrial settlement conference before Hon. Hugh C. Curran, June 9, 1993 at 9:15 a.m. sharp.
The legal representative of defendant Jerry O. Brown shall be substituted as a defendant.
The prejudgment remedy hearing on the above case is continued to June 14 at 11:30 a.m. This should not be marked over without the judges' permission.
Flynn, J.